                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANUEL DUARTE,                                      Case No. 19-cv-03890-SI
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9              v.                                         SHORTEN TIME AND ENTERING
                                                                                             THE PARTIES' STIPULATION
                                  10     JOHNS MANVILLE, et al.,
                                                                                             Re: Dkt. No. 73
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 25, 2021, defendant Johns Manville filed an ex parte motion for an order shortening

                                  14   time and a motion requesting the Court find Johns Manville’s settlement with plaintiff was made in

                                  15   good faith. Dkt. No. 73. Neither of the other defendants in this matter opposes either motion. Dkt.

                                  16   Nos. 73, 75, 76.

                                  17          Having considered the papers submitted, the Court finds the settlement entered into between

                                  18   Johns Manville and Plaintiff was made in good faith. The determination by the Court that the

                                  19   settlement was made in good faith shall bar any other joint tortfeasors or co-obligor from any further

                                  20   claims against the settling tortfeasors or co-obligor for equitable comparative contribution, or partial

                                  21   or comparative indemnity, based on comparative negligence or comparative fault (Code of Civil

                                  22   Procedure §877.6(c)).

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 28, 2021

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
